Appeal from a decision of the Workers’ Compensation Board, filed May 29, 1981, which affirmed the determination of the Administrative Law Judge holding that claimant has not proven reduced earnings and loss of earnings subsequent to August 6,1971. Claimant suffered compensable back injuries on May 25, 1966 and August 23, 1968 which were found to be permanent in nature. The permanency was found attributable to both accidents. An average weekly wage was established of $148 on the 1966 case and $75 per week on the 1968 case. Claimant testified as to his subsequent work activities which included running his own business, work for Midland Accessories and the Yonkers Dental Studio. He produced no documents to verify his income from self-employment, claiming these had been destroyed in a fire. He indicated also that he left his last employer upon his refusal to furnish *652claimant with a business car. Based on claimant’s testimony, the board found that he has suffered no reduced earnings attributable to the accidents. The resolution of questions of credibility lies with the board. Therefore, the board was empowered to discount claimant’s statements which were self-serving and otherwise unsupported by documentary evidence. Whether claimant’s injuries caused reduced earnings is a factual issue within the board’s province to determine and substantial evidence supports its finding (see Matter of Trust v Webster Baking Co., 25 AD2d 807). Decision affirmed, without costs. Mahoney, P. J., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.